                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION


  SITO MOBILE R&D IP, LLC, and
  SITO MOBILE, LTD.,
                                                   Case No. 6:20-cv-00471-ADA
              Plaintiffs,
                                                   JURY TRIAL DEMANDED
              v.

  FLOSPORTS, INC.,

              Defendant.


       PLAINTIFFS’ ANSWER TO FLOSPORTS, INC.’S COUNTERCLAIMS

      SITO Mobile R&D IP, LLC and SITO Mobile, Ltd. (collectively “Plaintiffs” or

“SITO”) hereby answer the counterclaims asserted by FloSports, Inc. (“Defendant” or

“FloSports”) on August 10, 2020 (D.I. 14), in FloSport’s Answer to Original Complaint

for Patent Infringement and Counterclaims, as follows:

                                  GENERAL DENIAL

      Pursuant to Fed. R. Civ. P. 8(b)(3), SITO denies all allegations in FloSport’s

counterclaims except for those specifically admitted below.

                                  Nature of the Action

      1.     Admitted.

                                         Parties

      2.     Admitted.



                                            1
       3.     Admitted.

       4.     Admitted.

                                 Jurisdiction and Venue

       5.     SITO admits that this Court has jurisdiction over the subject matter of

these counterclaims under 28 U.S.C. §§ 1331, 1338(a), the patent laws of the United

States set forth at 35 U.S.C. §§ 101 et seq., and the Declaratory Judgment Act, 28 U.S.C.

§§ 2201 and 2202.

       6.     SITO admits that personal jurisdiction over SITO Mobile R&D IP, LLC

and SITO Mobile, Ltd. is proper.

       7.     SITO admits that venue is proper in this judicial district.

                                     COUNT ONE
                Declaration of Non-Infringement of the ’673, ’635, ’636,
                            ’777, ’088, ’637 and ’846 Patents

       8.     SITO incorporates by reference its responses to the preceding paragraphs

of its Answer to Defendant’s counterclaims as if fully set forth here.

       9.     Admitted.

       10.    Denied.

       11.    Denied.

                                    COUNT TWO
    Declaration of Invalidity of the ’673, ’635, ’636, ’777, ’088, ’637 and ’846 Patents

       12.    SITO incorporates by reference its responses to the preceding paragraphs

of its Answer to Defendant’s counterclaims as if fully set forth here.

       13.    Admitted.

       14.    Denied.


                                             2
       15.    Denied.

                                   PRAYER FOR RELIEF

       WHEREFORE, SITO prays for judgment in its favor and against Defendant as

follows:

       a.     That Defendant take nothing by its counterclaims;

       b.     That the Court enter judgment against Defendant and in favor of SITO

and that the Defendant’s counterclaims be dismissed in their entirety, with prejudice;

       c.     That the Court declare that Defendant does infringe and has infringed the

claims of the ’673, ’635, ’636, ’777, ’088, ’637 and ’846 patents;

       d.     That the Court declare that the claims of the ’673, ’635, ’636, ’777, ’088, ’637

and ’846 patents are valid;

       e.     A declaratory judgment that the patents-in-suit are enforceable;

       f.     That the Court deem this an exceptional case under 35 U.S.C. § 285 and

award SITO its costs and reasonable attorneys’ fees;

       g.     That the Court grant SITO the relief requested in SITO’s First Complaint

for Patent Infringement; and

       h.     That the Court grant SITO any and all other further relief that the Court

deems just and proper.




                                               3
Dated: August 31, 2020   Respectfully submitted,

                         /s/ Raymond W. Mort, III
                         Raymond W. Mort, III
                         Texas State Bar No. 00791308
                         raymort@austinlaw.com

                         THE MORT LAW FIRM, PLLC
                         100 Congress Avenue, Suite 2000
                         Austin, Texas 78701
                         Tel/Fax: 512-865-7950

                         Of Counsel:
                         Ronald M. Daignault (pro hac vice)
                         Chandran B. Iyer (pro hac vice)
                         Jason S. Charkow (pro hac vice)
                         Stephanie R. Mandir (pro hac vice)
                         rdaignault@goldbergsegalla.com
                         cbiyer@goldbergsegalla.com
                         smandir@goldbergsegalla.com
                         GOLDBERG SEGALLA LLP
                         711 Third Avenue, Suite 1900
                         New York, New York 10017
                         Telephone: (646) 292-8700

                         Attorneys for Plaintiff
                         SITO Mobile R&D




                           4
